Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered May 11, 2011, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved (see People v Lopez, 71 NY2d 662, 666 [1988]), and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. There was nothing before the plea court to warrant an inquiry into defendant’s mental condition, or into whether he affirmatively waived an insanity *586defense. Shortly before he pleaded guilty, defendant had been found competent by two psychiatrists pursuant to CPL article 730, and defense counsel had declined to controvert the finding of competency. During the plea allocution, defendant answered questions coherently, and nothing he said cast doubt on the voluntariness of the plea or suggested that he had any psychiatric or other defenses (see People v Diallo, 88 AD3d 511 [1st Dept 2011], lv denied 18 NY3d 882 [2012]). Concur — Andrias, J.P., Friedman, Sweeny, Saxe and Richter, JJ.